DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deal (US 2019/0210674) in view of Lavmand (US 2015/0232134).

Regarding claim 1, Deal teaches a transportable container for mounting onto a rearward section of a frame of a semi-truck comprising: a frame comprising: a first wall; a second wall opposing the first wall; two opposed lateral walls extending between the first side and the second side, at least one of the lateral walls comprising an opening formed therein; a top extending over the first wall, the second wall, and the two lateral walls; and a loading ramp hingedly attached to a base of the at least one lateral side having the opening formed therein, see figures 1-3.
	Deal does not teach a second floor.  Lavmand teaches a second floor contained within an internal space of the frame, the second floor being controllably deployable between a lowered position and a raised position, see abstract and figure 3.  It would have been obvious to one of ordinary skill in the art to combine to second floor of Lavmand with the transportable container of Deal in order to increase the cargo storage capacity of the container.

Regarding claim 2, Deal teaches each of the two lateral walls comprises the opening formed therein and each of the two lateral walls comprises the loading ramp hingedly attached to the base thereof, see figures 1-3.

Regarding claims 5 and 6, Deal teaches an opening doorway in the second wall, see figures 1-3.

Regarding claim 7, Deal does not teach a recess, but Lavmand does.  Lavmand teaches a recess area, see figures 1 and 2, wherein the first wall comprises a recess formed therein, the recess extending away from the second wall, see figures 1 and 2.  It would have been obvious to shape the container of Deal like Lavmand with a recessed area, in order to add additional storage space in the recessed area for cargo.

Regarding claim 8, Lavmand teaches the second floor is controllably deployable by way of a hoist system, see figure 6.

Regarding claim 9, Lavmand teaches the hoist system is a two- or four-post hydraulic hoist system, see figure 6 and paragraphs 0046+.

Regarding claim 11, Deal teaches the frame further comprises a base opposite the top, see figures 1-3.

	Regarding claims 13 and 14, Deal teaches the frame is comprised of steel, see paragraph 0082.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deal in view of Lavmand as applied to claim 8 above, and further in view of Hanada et al.

Regarding claim 10, Lavmand is silent as to the weight the houist is configured to raise and lower.  Hanada et al. teaches a container with a hoist system for a second floor, where the hoist lifts a vehicle, and if therefore configured to raise and lower a weight of about 2000 lbs.  It would have been obvious to one of ordinary skill in the art to replace the hoist system of Lavmand with that of Hanada et al. in order to ensure the system can raise and lower heavy cargo items.

Allowable Subject Matter
Claims 3, 4, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the features claimed in claims 3, 4, or 12 and it would not be obvious to modify the cited prior art to teach such features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on PTO-892 and not relied upon show other examples of transportable containers with hoistable floors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



18 October 2022